An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx *452County (Stanley Green, J.), entered, on or about March 7, 2011, And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated November 15, 2011, It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Andrias, J.P., Friedman, DeGrasse, Freedman and Manzanet-Daniels, JJ.